DETAILED ACTION
This is in response to amendment filed on October 20, 2020. Claim 5, 12 and 18 have been canceled. Claim 21 is newly added. Claims 1-11, 13-17 and 19-21 are pending. 
Allowable Subject Matter
Claims 1-11, 13-17 and 19-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6 and 15, the closest art, Carpentier et al. (US 20180322136 A1) disclose generating a graphical user interface displaying a folder path (¶[0020],[0145] and [0166] Carpentier, i.e., command from the client to create a folder with a folder name A plug-in function executes and creates the folder with the folder name; wherein command along with the components of the folder path), wherein the folder path includes one or more sub-folders (¶[185] and [0186] Carpentier, i.e., folder name “path” including sub-folders); receiving an interaction with a portion of the GUI to assign a folder key to the folder path (¶[0020], [0091] and [0145] Carpentier, i.e., receiving interaction’s command from the client to create a folder with a folder name A plug-in function executes and creates the folder with the folder name and returns the folder for display on the client device and metadata value is assigned to the folder name to execute the creating folder function to produce a result display on client device. Please notes metadata value corresponding to claimed “key”); and storing the folder key in memory with metadata associating the folder key to the folder path such that when the folder key is received via a user input (¶[0129], [0150] and [0152], Carpentier, i.e., storing command user action result including metadata in cache such as TABLE-US-00001 TABLE 1 for example), the folder path is determined based on the metadata associating the folder key to the folder path (¶ [0150] and [0152], Carpentier). (Fig.7; ¶[0044] and [0046], Larin). However, the prior art fails to disclose or suggest the claimed provision “generating a graphical user interface displaying a folder path includes sub-folders, receiving a privacy designation interaction with the GUI designating the folder key as private; storing metadata designating a first sub-folder of the folder path as private; hiding the first sub-folder in response to a user navigating to a second sub-folder that includes the first sub-folder; and in response to the receiving the folder key; displaying the first sub-folder” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record

1. DIMA et al. (US 20200019410 A1) disclose TRANSPARENTLY REMOTE EXECUTION OF DEVELOPMENT TOOL EXTENSIONS.
2. Yue et al. (US 20150302111 A1) disclose Method and Apparatus for Constructing File System in Key-Value Storage System, and Electronic Device.
3. Achiwa (US 20070055715 A1) disclose Storage system, file migration method and computer program product.

5. Evans et al. (US 7191180 B2) disclose a data access system includes proxy servers for caching "local" copies of selected data sets stored on data servers to which users request access.
6. Carroll et al. (US 20160063043 A1) disclose Versatile Data Model.
7. Thomas (US 20130254076 A1) disclose Systems and methods sell a sound file to a user of a digital audio workstation.
8. Kisin et al. (US 8832148 B2) discloses Enterprise evidence repository.
9. Thomas et al.  (US 6061692 A) discloses System and method for administering a Meta database as an integral component of an information server.
10. Venkataraman (US 20200034129 A1) disclose COMPUTER IMPLEMENTED SYSTEM AND METHOD FOR ENCODING CONFIGURATION INFORMATION IN A FILENAME.
11. Larimore et al. (US 20140351516 A1) discloses METHOD AND SYSTEM FOR VIRTUALIZATION OF SOFTWARE APPLICATIONS.
12. Abraham et al. (US 20130318357 A1) disclose System and Method for Secure Software Update.
13. Stephenson (US 20120066274 A1) disclose PERSISTENT FILE REPLACEMENT MECHANISM.
14. Bhattacharjee et al. (US 20190197186 A1) disclose COMPUTER-IMPLEMENTED METHODS, SYSTEMS COMPRISING COMPUTER-READABLE MEDIA, AND ELECTRONIC DEVICES FOR AUTOMATED TRANSCODE LIFECYCLE BUFFERING.

16. Brendel et al. (US 7272654 B1) disclose Virtualizing network-attached-storage (NAS) with a compact table that stores lossy hashes of file names and parent handles rather than full names.
17. Chou (US 20100095279 A1) disclose METHOD FOR AUTOMATICALLY TESTING MENU ITEMS OF APPLICATION SOFTWARE.
18. Lo et al. (US 20060195461 A1) disclose Method of operating crosslink data structure, crosslink database, and system and method of organizing and retrieving information.
19. Abraido-Fandino (US 20060004725 A1) disclose Automatic generation of a search engine for a structured document.
20. Keith, JR (US 20020023085 A1) disclose Method and apparatus for performing a research task by interchangeably utilizing a multitude of search methodologies.
21. Goodwin et al. (US 8776031 B1) disclose Manipulating resources embedded in a dynamic-link library.
22. Mortensen (US 8484631 B2) discloses Supporting hardware configuration changes in a UEFI firmware component.
23. Sinclair et al. (US 7668953 B1) disclose Rule-based network management approaches.
24. Aigen (US 7080361 B2) discloses Process for generating enterprise java bean components from an SQL database.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

January 25, 2021